Citation Nr: 1820347	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-41 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right knee condition, to include as secondary to the service-connected disability of left knee osteoarthritis and spurs.


REPRESENTATION

Veteran represented by:	Douglas Brooks, Agent


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to April 1961 and from June 1961 to May 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned at a hearing in December 2017. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the March 2013 and May 2014 VA medical opinions prepared with regard to this disability did not adequately address the potential secondary service connection theory advanced by the Veteran. The VA examiners' opinions only address the possibility of direct service connection (i.e., direct incurrence of the now claimed disability during the Veteran's service). However, his claim is additionally predicated on the notion that his right knee disorder is proximately due to, the result of, or being aggravated by his service-connected disability of left knee osteoarthritis and spurs. See 38 C.F.R. § 3.310(a) and (b) (2012). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Thus, the Board finds that another VA examination is warranted. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Lastly, as the record indicates that the Veteran receives ongoing VA treatment for the condition on appeal at Fort McPherson Campus and East Point VA Clinics affiliated with the Atlanta VA Medical Center (VAMC) hospital, any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his right knee condition. The Veteran should be requested to sign any necessary authorization for release of medical records to VA and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Atlanta VAMC and all associated outpatient center and clinics to include the Fort McPherson Campus and East Point VA Clinics. In particular, the AOJ should retrieve VA treatment records from August 2016 to present. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2. After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and likely etiology of his right knee condition. The entire claims file and a copy of this remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed. Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed right knee condition had its onset in service or is related to any in-service disease, event, or injury.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed right knee condition was caused by or aggravated by the Veteran's service-connected disability of left knee osteoarthritis and spurs. If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's right knee condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected disability.

When providing these opinions, the examiner should consider and discuss the Veteran's service records, VA and private treatment records, the Veteran's lay statements, and any other relevant information.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Ensure that the examination report complies with this remand and the questions presented in this request. If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4. After completing the requested actions and any additional development deemed warranted, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



